           Case 5:15-cr-40018-DDC Document 300 Filed 12/01/20 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

          Plaintiff,
                                                             Case No. 15-40018-05-DDC
v.

CHRISTOPHER PUGH (05),

          Defendant.


                                 MEMORANDUM AND ORDER

          This matter comes before the court on Christopher Pugh’s Motion to Reduce Sentence

(Doc. 292). Mr. Pugh seeks a sentence reduction to time served because of the COVID-19

pandemic. Id. at 1. The government filed a Response (Doc. 295) and Mr. Pugh has not filed a

Reply. For reasons explained below, the court dismisses Mr. Pugh’s motion.

     I.      Background

          In February 2016, a grand jury returned a Superseding Indictment charging Mr. Pugh

with one count of kidnapping resulting in death. Doc. 64 at 1–2. If proved beyond a reasonable

doubt, these charges would violate 18 U.S.C. § 1201(a)(2). Id. Mr. Pugh pled guilty to the

charge of kidnapping on November 16, 2016. Doc. 131. The Amended Presentence

Investigation Report (“PSR”) calculated a total offense level of 33 and a criminal history

category of I, producing a Guidelines sentencing range of 135 months to 168 months. Doc. 210

at 20–22, 25. In November 2017, the court sentenced Mr. Pugh to 120 months imprisonment

followed by three years supervised release. Doc. 236.

          Mr. Pugh asserts that he is currently imprisoned at FCI Oakdale in Louisiana. Doc. 292

at 2. And, according to the Federal Bureau of Prisons (“BOP”), Mr. Pugh is located at FCI
           Case 5:15-cr-40018-DDC Document 300 Filed 12/01/20 Page 2 of 9




Oakdale I. Christopher Pugh, Register No. 19531-035, https://www.bop.gov/inmateloc/ (last

visited Nov. 23, 2020). Mr. Pugh is 36 years old. Id. He asserts a number of health conditions

and factors which increase Mr. Pugh’s health risks if he contracts COVID-19, including: (1)

hypertension, (2) race, and (3) a previous COVID-19 infection. See Doc. 292. Mr. Pugh also

asserts he is set to be released from BOP custody in four years. Id. at 24.

    II.       Legal Standard

          A “‘district court is authorized to modify a Defendant’s sentence only in specified

instances where Congress has expressly granted the court jurisdiction to do so.’” United States

v. White, 765 F.3d 1240, 1244 (10th Cir. 2014) (quoting United States v. Blackwell, 81 F.3d 945,

947 (10th Cir. 1996)). “‘Unless the basis for resentencing falls within one of the specific

categories authorized by section 3582(c), the district court lack[s] jurisdiction to consider [the

defendant’s] request.’” United States v. Saldana, 807 F. App’x 816, 819 (10th Cir. Mar. 26,

2020) (quoting United States v. Brown, 556 F.3d 1108, 1113 (10th Cir. 2009)). The First Step

Act permits an inmate to move the court to reduce his sentence under 18 U.S.C. § 3582(c). 1 But

the defendant may file such a motion only after he “has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on [his] behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility, whichever is

earlier . . . .” 18 U.S.C. § 3582(c)(1)(A).

          Section 3582(c)(1)(A) authorizes district courts to reduce a term of imprisonment if,

“after considering the factors set forth in section 3553(a) to the extent that they are applicable,”

the court finds that (i) “extraordinary and compelling reasons warrant such a reduction” and (ii)




1
          See First Step Act of 2018, Pub. L. No. 115-391, § A 603(b)(1), 132 Stat. 5194, 5239 (2018).

                                                     2
            Case 5:15-cr-40018-DDC Document 300 Filed 12/01/20 Page 3 of 9




“such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission[.]” 18 U.S.C. § 3582(c)(1)(A).

    III.       Discussion

               a. Exhaustion

           The parties agree that Mr. Pugh exhausted his BOP remedies before filing his motion in

federal court on August 20, 2020. See Doc. 292 at 15–16; Doc. 295 at 7. Mr. Pugh sent a letter

to the warden of FCI Oakdale on July 9, 2020 and had not received a response by August 20,

2020—more than 30 days after his request. Doc. 292 at 16. Satisfied that Mr. Pugh has met the

exhaustion requirement of 18 U.S.C. § 3582(c)(1)(A), the court now turns to the substance of his

motion.

               b. Extraordinary and Compelling Circumstances

           Mr. Pugh seeks to modify his sentence under 18 U.S.C. § 3582(c)(1)(A). Doc. 292 at 1.

That statute authorizes district courts to reduce a term of imprisonment if, “after considering the

factors set forth in section 3553(a) to the extent that they are applicable,”2 the court finds that (i)

“extraordinary and compelling reasons warrant such a reduction” and (ii) “such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission[.]” 18 U.S.C.

§ 3582(c)(1)(A). The Sentencing Commission’s applicable policy statement provides that the

court may reduce a term of imprisonment, after considering the § 3553(a) factors, if (1)

“extraordinary and compelling reasons warrant the reduction,”3 (2) “the defendant is not a danger


2
           The court considers the 18 U.S.C. § 3553(a) factors in the next subsection.
3
        Application Note 1 to § 1B1.13 provides that “extraordinary and compelling reasons exist under
any of the [four] circumstances set forth below” in (A) through (D). Id. § 1B1.13 application note 1.
Subdivision (A) of Note 1 provides that the medical condition of a prisoner may qualify him for
compassionate release, if (i) he is suffering from a terminal illness, or (ii) he is suffering from a serious
physical or medical condition that “substantially diminishes” his ability to provide self-care within the
prison and he is not expected to recover. Id. § 1B1.13 application note 1(A). Subdivisions (B) and (C)

                                                       3
         Case 5:15-cr-40018-DDC Document 300 Filed 12/01/20 Page 4 of 9




to the safety of any other person or the community,” and (3) “the reduction is consistent with this

policy statement.” U.S.S.G. § 1B1.13.

        Mr. Pugh contends his health conditions and his race “put him at increased danger of

suffering a severe illness related to COVID-19” and Mr. Pugh “has already gone through one

bout of COVID-19.” Doc. 292 at 2. Mr. Pugh argues these conditions coupled with the risk of

COVID-19 at FCI Oakdale constitute extraordinary and compelling circumstances. Id. at 2–14.

Additionally, Mr. Pugh argues the BOP facility “violated its own standards for treatment of

hypertension by not performing more frequent testing” even after Mr. Pugh showed high blood

pressure. Id. at 3. The government agrees that Mr. Pugh’s “hypertension does establish an

extraordinary and compelling reason to allow for consideration of compassionate release under

Section 3582(c)(1)(A) per DOJ policy and CDC guidance.” Doc. 295 at 13. Indeed, the CDC

lists hypertension as a condition which might increase the risk of severe illness from COVID-19.

See Centers for Disease Control, Coronavirus Disease 2019 (COVID-19); People with Certain

Medical Conditions, available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last updated Nov. 2, 2020).

        To be sure, it is regrettable that Mr. Pugh is incarcerated during this pandemic. It is also

regrettable that he suffers from hypertension and suffered through COVID-19. But the court

isn’t convinced that these conditions qualify him for release. The court reaches this conclusion

“after considering the factors set forth in [18 U.S.C.] § 3553(a) to the extent they are

applicable”—the rubric § 3582(c)(1)(A) instructs the court to follow. Four of those statutory

sentencing factors are particularly germane here. The next subsection discusses them.


apply to age and family circumstances not invoked here. Subdivision (D) supplies a catchall provision: it
applies when as determined by the “Director of the Bureau of Prisons, there exists in the defendant’s case
an extraordinary and compelling reason other than, or in combination with, the reasons described in
subdivisions (A) through (C).” Id. § 1B1.13 application note 1(D).

                                                    4
         Case 5:15-cr-40018-DDC Document 300 Filed 12/01/20 Page 5 of 9




            c. Sentencing Factors Under § 3553(a)

        “Even if the court finds extraordinary and compelling reasons under section 3582(c), the

court must still engage in a balancing of the factors listed in section 3553(a) to determine an

appropriate sentence.” United States v. Davis, No. 03-10157-1-JTM, 2020 WL 3037249, at *4

(D. Kan. June 5, 2020), reconsideration denied, 2020 WL 3271637 (D. Kan. June 17, 2020).

Section 3553(a)’s four factors relevant here include: (1) “the nature and circumstances of the

offense[;]” (2) “history and characteristics of the defendant;” (3) “the need for the sentence

imposed[;]” and (4) “the kinds of sentence and sentencing range established” for the offense.

When the difference between the original sentence and the sentence proposed by a motion under

§ 3582(c)(1)(A)(i) presents a gap too large, the § 3553(a) factors are unlikely to support the

requested sentence reduction, even where a defendant faces extraordinary and compelling

circumstances. See United States v. Pope, No. 16-10039-JTM, 2020 WL 5704270, at *1 (D.

Kan. Sept. 24, 2020) (“This court has concluded that compassionate release based on COVID-19

related concerns should be denied where the resulting sentence would materially depart from an

appropriate § 3553(a) sentence, and this conclusion applies especially where the underlying

offenses involve actual violence, or the inherent violence associated with felony firearms

offenses.” (citations omitted)); United States v. Kaufman, No. 04-40141-1-JTM, 2020 WL

4196467, at *2 (D. Kan. July 21, 2020) (“Even when an older inmate faces some serious medical

condition, compassionate release should be denied if it would radically alter the appropriate §

3553 sentence.” (citations omitted)). As demonstrated below, the extraordinary and compelling

circumstances presented by Mr. Pugh don’t merit a sentence reduction here because, on balance,

the germane § 3553 factors do not weigh in favor of a reduction. 4


4
        Some of the facts discussed in part i.–iv. below come from the PSR. Mr. Pugh did not object to
any aspect of the PSR relied on in this Order. Doc. 210 at 29 (PSR ¶ 155).

                                                   5
         Case 5:15-cr-40018-DDC Document 300 Filed 12/01/20 Page 6 of 9




               i.      Nature and Circumstances of the Offense

       On February 7, 2014, Marryssa Middleton and Larry Anderson concocted a plan to inflict

a physical beating on A.C., a prostitute, after A.C. made social media posts about her sexual

relations with Mr. Anderson. Doc. 210 at 5–6. Ms. Middleton and Mr. Anderson called Mr.

Pugh, a friend, asking to use his vehicle. Id. at 6. Mr. Pugh refused but he did agree to meet Ms.

Middleton and Mr. Anderson at Shantrell and Drexel Woody’s home at the Fort Riley Military

Installation. Id. Once Mr. Pugh arrived, he learned Ms. Middleton and Mr. Anderson were

angry with A.C. over social media posts. Id. Mr. Pugh went with Mr. Anderson, Ms. Middleton,

and Mr. Woody to Junction City where Mr. Woody was going to pretend to be one of A.C.’s

customers. Id. While Mr. Woody and A.C. were in a hotel room, A.C. heard a knock at the door

and opened it to Ms. Middleton, Mr. Anderson, and Mr. Pugh, who all rushed into the hotel

room. Id. Ms. Middleton almost immediately started beating A.C. Id. Mr. Anderson

brandished a weapon during this encounter. Id.

       During the beating, Ms. Middleton and/or Mr. Anderson demanded $300 from A.C. Id.

A.C. told the defendants she could get the money from her hotel, the Red Roof Inn, in

Grandview Plaza, Kansas. Id. The defendants, including Mr. Pugh, walked A.C. to their car and

transported A.C. to the Red Roof Inn. Id. Once they arrived at the Red Roof Inn, defendants

asked where the money was located but didn’t recover the sum. Id. Ms. Middleton and Mr.

Anderson brandished weapons during this encounter. Id.

       After this encounter, Ms. Middleton, Mr. Anderson, Mr. Woody, and Mr. Pugh forced

A.C. into their vehicle and transported her to a vacant parking lot before driving A.C. to the

Woody’s home. Id. at 7. Mr. Woody drove Mr. Pugh home while Ms. Middleton and Mr.




                                                 6
         Case 5:15-cr-40018-DDC Document 300 Filed 12/01/20 Page 7 of 9




Anderson told A.C. she was to arrange an encounter with a paying customer to “work off” her

$300 debt. Id. Later, Mr. Pugh returned to the Woody home. Id.

       At some point, Mr. Anderson pointed a gun at A.C.’s head and heard Ms. Middleton

threaten to kill A.C. if A.C. did not get the $300 by midnight. Id. A.C. asked to call her young

son and spoke with her mother on the phone around 11:30 p.m. on February 7, 2014. Id. After

this phone call, the police called A.C.’s phone. Id. After hearing the police, Ms. Middleton and

Mr. Anderson hung up A.C.’s phone, turned it off, and broke it believing the police had

discovered them. Id. at 8. Ms. Middleton began to hit A.C. Id. At this point, Mr. Pugh left the

Woody residence again. Id.

       Ms. Middleton, Mr. Anderson, and Mr. Woody carried out Ms. Middleton’s threat. Id.

They drove A.C. from Fort Riley to a bridge in Geary County, Kansas. Id. There, Ms.

Middleton and Mr. Anderson beat and stabbed A.C. Id. Ultimately, A.C. died from Ms.

Middleton and Mr. Anderson’s knife-inflicted wounds. Id.

       To conclude, Mr. Pugh assisted with a serious felony kidnapping offense that resulted in

a death. The nature and circumstances of this offense do not favor Mr. Pugh’s motion.

               ii.    History and Characteristics of the Defendant

       Before this offense, Mr. Pugh had minimal criminal history. Doc. 210 at 21–22. He had

three traffic-related offenses. Id. at 21. In 2010, Mr. Pugh was sentenced to 30 days in jail and

placed on unsupervised probation for improper lane usage, open container of alcohol, and

driving under a suspended license in Monroe, Louisiana. Id. In 2012, Mr. Pugh was convicted

of not having his driver’s license in his possession and failing to appear. Id. Finally, Mr. Pugh

was convicted for not wearing a seatbelt. Id.




                                                 7
          Case 5:15-cr-40018-DDC Document 300 Filed 12/01/20 Page 8 of 9




         This factor favors Mr. Pugh’s motion because of his minimal criminal history and his

health conditions placing him at an increased risk of severe illness from COVID-19, as discussed

above.

                iii.   The Need for the Sentence to Reflect Offense’s Seriousness, to Provide
                       Just Punishment, and to Afford Adequate Deterrence to Criminal Conduct

         When the court sentenced Mr. Pugh, it adhered to the statutory mandate that it impose a

sentence that was “not greater than necessary.” Mr. Pugh received a significant but, in context,

appropriate sentence. The guidelines sentencing range was 135 months to 168 months

imprisonment with two to five years supervised release. Doc. 210 at 25. The court departed

from the guideline imprisonment range and sentenced Mr. Pugh to 120 months and 3 years

supervised release. Doc. 236.

         Mr. Pugh’s earliest possible release date is September 8, 2024. Doc. 295 at 14 n.9. Mr.

Pugh has served slightly over 50% of his sentence. Doc. 292-2 at 2. Reducing Mr. Pugh’s

sentence by almost 46 months would produce a sentence that no longer adequately reflects the

seriousness of Mr. Pugh’s criminal conduct. Likewise, such a reduced sentence no longer would

furnish adequate deterrence to criminal conduct or provide just punishment. These factors weigh

against Mr. Pugh’s motion.

                iv.    The Sentencing Range Established for the Applicable Category of Offense
                       Committed by the Applicable Category of Defendant

         Reducing Mr. Pugh’s sentence to time served would reduce it well below the applicable

Guidelines range of 135 months to 168 months. To reduce Mr. Pugh’s already reduced sentence

of 120 months by 46 months would place it significantly below the guidelines range. No new

circumstances justify such a disparity.




                                                 8
          Case 5:15-cr-40018-DDC Document 300 Filed 12/01/20 Page 9 of 9




   IV.      Conclusion

         In sum, the pertinent sentencing factors in 18 U.S.C. § 3553(a) do not favor the reduction

Mr. Pugh seeks. Indeed, the primary extraordinary and compelling circumstance favoring his

request is the fact that he regrettably suffers from hypertension. The court recognizes that this

condition—at least in theory—has the potential to increase the severity of the sentence beyond

the 120 months already imposed. United States v. Mel, No. CR TDC-18-0571, 2020 WL

2041674, at *3 (D. Md. Apr. 28, 2020) (“The fact that Mel has been incarcerated . . . during a

serious outbreak of COVID-19 inside the facility sufficiently increased the severity of the

sentence beyond what was originally anticipated . . . .”). But the circumstances Mr. Pugh

presents haven’t increased the sentence’s severity to the point where reducing Mr. Pugh’s

sentence approximately 46 months is warranted. The court thus dismisses Mr. Pugh’s Motion to

Reduce Sentence under 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. 292).

         IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Pugh’s Motion to

Reduce Sentence (Doc. 292) is dismissed.

         IT IS SO ORDERED.

         Dated this 1st day of December, 2020, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                 9
